JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(j). It is
ORDERED AND ADJUDGED that the judgment of the district court be affirmed.
Appellant alleges that appellees, while serving as his appointed defense attorneys in a federal prosecution, conspired with the government to secure a conviction. Based on this alleged conspiracy, he seeks damages under 42 U.S.C. §§ 1983 and 1985. If successful, these claims would establish that appellant’s convictions are constitutionally infirm. For this reason, and because appellant’s convictions have not been reversed, expunged, or declared invalid, his claims are barred by Heck v. Humphrey, 512 U.S. 477, 114 S.Ct. 2364, 129 L.Ed.2d 383 (1994). See Williams v. Hill, 74 F.3d 1339, 1340-41 (D.C.Cir.1996).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.